Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 2/15/2018.
2.	Claims 1-20 are pending in this application. Claims 1, 10 and 19 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yenni et al (“Yenni” US 2009/0119142).


connecting, at a quality control system with a processor, a plurality of elements associated with a plurality of regions of the digital facility (see fig 11 and paragraph [0133] “highly useful correlation information for predictive calculations can be obtained from a correlation table 1100 to map the relative correlation between the various sensors 112 and states of the restroom 101 (or the fixture 130/consumables and other devices therein).”); 
allocating, at the quality control system with the processor, a unique identity to each of the plurality of elements, wherein the unique identity being allocated based on a pre-defined pattern; receiving, at the quality control system with the processor, a first set of data associated with each of the plurality of regions of the digital facility, wherein the first set of data comprises of a plurality of architectural data; collecting, at the quality control system with the processor, a second set of data associated with a plurality of micro descriptors, wherein each of the plurality of micro descriptors being associated with one or more of the plurality of elements; processing, at the quality control system with the processor, the second set of data to discover a plurality of patterns, wherein the processing being done based on attribute of the second set of data, wherein each of the plurality of patterns being associated with a characteristic attribute of the one or more of the plurality of elements; predicting, at the quality control system with the processor, one or more issues associated with the one or more of the plurality of elements, wherein the prediction being enabled with the facilitation of the machine learning, wherein the 
assigning, at the quality control system with the processor, one or more high severity issues to the one or more severity issues, wherein the one or more high severity issues being assigned based on the second set of data and the machine learning (see fig 11 and paragraph [0133] “highly useful correlation information for predictive calculations can be obtained from a correlation table 1100 to map the relative correlation between the various sensors 112 and states of the restroom 101 (or the fixture 130/consumables and other devices therein).”); 
storing, at the quality control system with the processor, a plurality of sets of information associated with the digital facility, wherein the plurality of sets of information being stored in a plurality of matrices, wherein the plurality of sets of information being stored in a database of the quality control system (see fig 19 and paragraphs [0111]-[0119] “an application would simply compare the normalized sensor data with the "pre-determined" table of allowable states complete with pre-determined thresholds and weightings”); 
updating, at the quality control system with the processor, the plurality of patterns associated with the plurality of elements of the digital facility, wherein the plurality of patterns being updated in the database of the quality control system (see fig 18, 1809); 

notifying, at the quality control system with the processor, one or more manpower associated with the digital facility (see fig 18, 1808). 

Regarding claim 2, Yennis discloses wherein the plurality of architectural sources comprises a facility manager, a digital camera, a digital blueprint, a communication device, one or more graphical sensors and a satellite image (see figs 4, 8A and 8B and). 

Regarding claim 3, Yennis discloses wherein the plurality of elements comprises a plurality of electrical appliances, a plurality of furniture, a plurality of sanitary fittings, a plurality of structural fittings, a plurality of cutleries and a plurality of washroom fittings (see fig 11). 

Regarding claim 4, Yennis discloses wherein the one or more issues comprise fault in one or more of the plurality of electrical appliance, fault in one or more of the plurality of furniture, fault in one or more of the plurality of sanitary fittings, fault in one or more of the plurality of structural fittings, fault in one or more of the plurality of cutleries and fault in one or more of the plurality of washroom fittings (see fig 19). 



Regarding claim 6, Yennis discloses further comprising preventing, at the quality control system with the processor, booking of one or more of the plurality of regions of the digital facility, wherein the prevention being done with the facilitation of the one or more high severity issues and the machine learning, wherein the prevention being done in real time (see figs 12A-12C). 

Regarding claim 7, Yennis discloses further comprising forecasting, at the quality control system with the processor, a time to resolve the one or more issues in order to maintain a quality of the digital facility, wherein the forecasting being done based on the machine learning (see figs 12A-12C). 

Regarding claim 8, Yennis discloses wherein the unique identity differentiates each of the plurality of elements of the digital facility, wherein the plurality of micro descriptors being coupled with the unique identity (see figs 12A-12C). 

Regarding claim 9, Yennis discloses wherein the plurality of micro descriptors provides data of a plurality of characteristic attributes of the plurality of elements (see figs 12A-12C). 

Claims 10-18 are similar in scope to claims 1-9, respectively, and are therefore rejected under similar rationale.

Claims 19 and 20 are similar in scope to claims 1 and 2, respectively, and are therefore rejected under similar rationale.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ophardt et al (US 2017/0344957) teach “managing a plurality of washrooms in a facility for servicing by service personnel which selects servicing operations to provide for service of the dispensers before the dispensers are emptied beyond a pre-set refill value (see paragraph [0003]).”

Ravid et al (2018/0259133) teach “stor[ing] a subset of the plurality of water event profiles in memory as normal water event profiles, and receive, from the at least one sensor, signals indicative of current water usage in the distributed water infrastructure. The system may construct, from the signals indicative of current water usage, at least one current water event profile, and compare the at least one current water event profile with normal water event profiles stored in the memory (see the Abstract and fig 3).”

Mansfield et al (US 2017/0004508) teach “an artificial intelligence program that progressively learns the best corrective actions to take for any appliance failure incident by comparing the current status with archived information about appliance failure causes and triage question answers (see paragraph [0012]).”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174